DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed May 26, 2022, with respect to the rejection(s) of claim(s) 1 and 21 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voshell (US 2007/0145464).

Status of the Claims
Claims 2, 13-20, and 22 are cancelled.  Claims 1, 3-12, 21, and 23-28 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0077118) in view of Voshell (US 2007/0145464).	Claim 1, Cheng discloses (Figs. 3A-3F) a memory device, comprising: 	a word line (top 60, second conductive layers may be word lines, Para [0029]; 	a bit line (top 65, conductive layer may be bit line, Para [0029]) and a source line (20, first conductive layers may be common source line, Para [0029]) disposed on opposite sides of the word line in a vertical direction (top 65 and 20 are disposed on opposite sides of top 60); 	a channel pillar (40, channel conductive layer, Para [0034]), penetrating through and connected to the word line, the bit line and the source line (40 penetrates and connected to top 60, 65, and 20, Para [0046] – [0047]); and 	a charge storage structure (45, dielectric layer ONO, Para [0047]), surrounding a top surface and a bottom surface of the word line and laterally sandwiched between the channel pillar and the word line (45 surrounds top and bottom surface of top 60 and is laterally sandwiched between 40 and top 60), 	wherein the channel pillar completely penetrates through and is laterally surrounded by the bit line (40 completely penetrates though and is laterally surrounded by 65).
Cheng does not explicitly disclose wherein the bit line includes a body portion and a protrusion laterally protruding from sidewalls of the body portion.	However, Voshell discloses (Figs. 5 and 8) bit line (36, polysilicon bitline, Para [0035]) includes a body portion (portion of 36 on not surrounding channel 33, hereinafter “body”) and a protrusion (portion of 36 surrounding 33, hereinafter “protrusion”) laterally protruding from sidewalls of the body portion (protrusion protrudes laterally from body).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the polysilicon bitline of Voshell as it has compact layout and efficiency (Para [0041]).	Claim 3, Cheng in view of Voshell discloses the memory device of claim 1.	Voshell discloses (Figs. 5 and 8) wherein the channel pillar (33, channel silicon pillar corresponding to 40 of Cheng, Para [0041])  penetrates through the protrusion of the bit line and has a width less than a width of the protrusion (33 penetrates through protrusion and has a smaller width (diameter) than protrusion).	
Claim 5, Cheng in view of Voshell discloses the memory device of claim 1.	Cheng discloses (Figs. 3A-3F) further comprising: 	a bottommost word line (bottommost 60) underlying the word line (bottommost 60 underlies top 60); 	a bottommost bit line (bottommost 65) and a bottommost source line (bottommost 20) disposed on opposite sides of the bottommost word line in the vertical direction (bottommost 65 and 20 are on opposite sides of bottommost 60 in vertical direction), the bottommost word line, the bottommost bit line and the bottommost source line are connected to the channel pillar (bottommost 60/65/20 are connected to 40); 	wherein the channel pillar penetrates through the bottommost source line and the bottommost word line, and partially penetrates through the bottommost bit line (40 penetrates bottommost 20, 60, and 65).	Claim 6, Cheng in view of Voshell discloses the memory device of claim 5.	Cheng discloses (Figs. 3A-3F) wherein a bottom surface of the channel pillar is lower than a bottom surface of the bit line and in contact with the bottommost bit line (bottom surface of 40 is lower than a bottom surface of top 65 and is in contact with bottommost 65).	Claim 7, Cheng in view of Voshell discloses the memory device of claim 5.	Cheng discloses (Figs. 3A-3F) wherein the bit line is disposed vertically between the word line and the bottommost word line (top 65 is between top 60 and bottommost 60) .	Claim 21, Cheng discloses (Figs. 3A-3F) a memory device, comprising: 	a word line (top 60, second conductive layers may be word lines, Para [0029]; 	a bit line (top 65, conductive layer may be bit line, Para [0029]) and a source line (top 20, first conductive layers may be common source line, Para [0029]) disposed on a top side and a bottom side of the word line in a vertical direction (top 65 is disposed on bottom side of top 60 and top 20 disposed on top side of top 60); 	a channel pillar (40, channel conductive layer, Para [0034]), penetrating through and connected to the word line, the bit line and the source line (40 penetrates and connected to top 60, top 65, and top 20, Para [0046] – [0047]); and 	a charge storage structure (45, dielectric layer ONO, Para [0047]) laterally sandwiched between the channel pillar and the word line (45 is laterally sandwiched between 40 and top 60), 	wherein the channel pillar completely penetrates through and is laterally surrounded by the bit line (40 completely penetrates though and is laterally surrounded by top 65).	Cheng does not explicitly disclose wherein the bit line extends along a first direction, and has a first width and a second width in a second direction perpendicular to the first direction, wherein a width of the channel pillar is larger than the first width of the bit line and less than the second width of the bit line.	However, Voshell discloses (Fig. 5) a bit line (36, polysilicon bitline, Para [0035]) extends along a first direction (36 extends in horizontal direction), and has a first width (vertical width of 36 in areas not surrounding 33, hereinafter “w1”) and a second width (vertical width (diameter) of 36 in areas surrounding 33, hereinafter “w2”) of  in a second direction perpendicular to the first direction (w1 and w2 are vertical widths in vertical direction perpendicular to horizontal direction in Fig. 5), wherein a width (vertical width (diameter) of 33, hereinafter “w3”) of a channel pillar (33, silicon channel, Para [0041]) is larger than the first width of the bit line and less than the second width of the bit line (w3 is larger than w1 and smaller than w2).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the polysilicon bitline of Voshell as it has compact layout and efficiency (Para [0041]).
Claim 23, Cheng in view of Voshell discloses the memory device of claim 21.	Cheng discloses (Figs. 3A-3F) wherein a bottom surface of the channel pillar is lower than a bottom surface of the bit line (bottom surface of 40 is lower than bottom surface of top 65).	Claim 24, Cheng in view of Voshell discloses the memory device of claim 21.	Cheng discloses (Figs. 3A-3F) wherein a portion of the bit line is ring-shaped (Fig. 1C, bitline has a ring portion), and the channel pillar is laterally surrounded by the portion of the bit line (40 would be laterally by that ring portion).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0077118) in view of Voshell (US 2007/0145464) as applied to Claim 1 in further view of Hasegawa (US 2015/0206587).	Claim 8, Cheng in view of Voshell discloses the memory device of claim 1.	Cheng in view of Voshell does not explicitly disclose wherein a top portion of the channel pillar serves as a drain of a topmost memory cell of the memory device.	However, Hasegawa discloses (Fig. 2) a top portion (230, drain cap, Para [0035]) of a channel pillar (220/210/230, source cap/semiconductor pillar/drain cap, Para [0035]) serves as a drain of a topmost memory cell of the memory device (230 serves a drain for the topmost source-gate transistor 130 seen in Fig. 1, where 230 corresponds to data line 134, Para [0035]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the drain cap layer of Hasegawa as it is part of a select transistor which provides control of the memory cells of the device (Hasegawa, Para [0034] –[0035]).
	
Allowable Subject Matter
Claims 4, 9-12, 22, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Liu (US 2019/0096898) discloses (Figs. 2 and 7) a memory device, comprising: 	a word line (2063_2, conductive layer connected to word line S_2_2, Para [0025]); 	a bit line (TBL, first bit line, Para [0025]) and a source line (210, source line, Para [0024]) disposed on opposite sides of the word line in a vertical direction (TBL and 210 are disposed on opposite sides in vertical direction); 	a channel pillar (2061, channel layer, Para [0025]), penetrating through and connected to the word line, the bit line and the source line (2061 penetrates through and is connected to 2063_2, TBL, and 120, Para [0025]); and 	a charge storage structure (2062, dielectric layer, shown in Fig. 7 as 706 to contain charge storage layer, Para [0025], [0034]), surrounding a top surface and a bottom surface of the word line (2062 surrounds top and bottom surface of 2063_2) and laterally sandwiched between the channel pillar and the word line (2062 is laterally sandwiched between 2061 and 2063_2),
Moon (US 2011/0024816) discloses (Fig. 6) a bit line 280 contacting top of channel 220 on sides
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819